McCOMB, J.
From a judgment in favor of defendant after a trial before the court without a jury in an action to establish a partnership, a trust, and for an accounting, plaintiff appeals.
There are two questions necessary for us to determine which will be stated and answered hereunder seriatim:
First: Was there substantial evidence to sustain these findings of the trial court?
(a). “And the court further finds that all of said property [referring to the property described in the complaint] both real and personal, was purchased individually at about said time, and that the defendant paid the entire purchase price thereof from her own funds. . . .
*839(b). “That the defendant did not repudiate any agreement, or any purported agreement, with the plaintiff; that at no time was there any agreement between the parties to engage in or to carry on any business as copartners or otherwise jointly, relative to the herein described real and personal property, or relative to any other property or any agreement wherein and whereby the defendant should hold said or any property in her name, as trustee, for the joint use and benefit of the parties.”
This question must be answered in the affirmative. The foregoing findings find substantial support in defendant’s testimony that the real and personal property described in the complaint had been paid for by her with her own money, and that plaintiff had not made any payments on any of the property nor did he have any interest therein.
Defendant further testified that she and plaintiff never discussed or had any understanding relative to their entering into a partnership, joint enterprise or a joint ownership of the property described in the complaint. Such testimony constitutes substantial evidence to sustain the questioned findings.
Second: Was there substantial evidence to sustain the portion of the judgment of the trial court reading as follows:

“That the defendant is the sole owner of all the real and personal property described in plaintiff's complaint herein and that plaintiff has no right, title or interest in and to any of said property.”

This question must likewise be answered in the affirmative. The evidence heretofore set forth fully supports the provision in the judgment just quoted.
Judgment affirmed.
Moore, P. J., and Wilson, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied March 27, 1947.